DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the front" and “the back” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The dependents are rejected based on their dependency.
.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sofoulis et al. (US 20150041547) in view of Attia (US 6016618).
Re claim 1, Sofoulis et al. teaches a wearable device comprising a band (11) with first and second opposing ends; an RFID inlay attached to the band (RFID device 13) near the first end; at least one security cut in the band that extends into the RFID inlay (19/16).
Re the limitation that the inlay is attached to the band “near a first end of the band” FIG. 2+ teaches such limitations wherein 13 is attached to 11 “near a first end” of 11.  The Examiner has interpreted the inlay 13 to include 15 and 21 (21 comprises 22 and 23).
Re the limitation of an adhesive positioned along a portion of the band and extending partially onto the RFID inlay and the at least one security cut, the Examiner notes that paragraph [0021] + teaches that in one aspect, there is first and second locking means that engage each other and may incorporate an adhesive located at a first and second end of the wristband.  Paragraph [0054] + teaches the short band 18 has an adhesive section 18 (FIG. 1+).  Given such teachings it would have been obvious for the adhesive to extend onto the RFID inlay and security cut, as FIG. 1+ has an adhesive section on the short band section 18 in order to provide the adhesive on the end sections to enable securing to the long section.  
To clarify, as the adhesive is along the band and located at one or more portions as discussed above (end portions of the band), and the inlay extends from end to end of the band and includes security cuts which extend towards each end of the band, it would have been 
To further clarify, Sofoulis teaches that the adhesive, when the band is wrapped and secured around a wrist, extends partially onto the inlay (the inlay includes the long and short antenna portions which are overlapped when secured together via the adhesive which results in the adhesive extending onto the inlay and the at least one security cut, which extends into the inlay such as at 19 in the long section. Short band section 18 has an adhesive section applied to a front (FIG. 1).  The Examiner has interpreted that when securing the band around a wrist, adhesive is applied to the front and back of the band for forming an adhesive closure (the bottom of the shortband section 18 has adhesive which attaches to the top of long band section 16, thus adhesive is applied to the front and back since the front and back are secured together with 
The teachings of Sofoulis et al. have been discussed above but is silent to the interpretation that there are a separate first and second adhesive on the front and back of the band with a smaller back portion.
Attia et al. teaches such limitations (FIG. 6+ especially FIG. 10 which shows that there is an embodiment with only 1 tab extension, thus creating a larger adhesive section as one adhesive section with the tab is larger).  The Examiner notes that a larger front portion is an obvious expedient based on which section has the tab, such as for design variations, fit, etc.  
Prior to the effective filing date it would have been obvious to combine the teachings for enhanced securing by allowing the formed band to be continuous with its securing closure by having adhesive on opposite faces as shown in FIG. 8, as opposed to having adhesive on same facing faces, which would result in a band that is not as intuitively to adhesively secure and could result in a more oval shaped cross section when secured on a wrist as opposed to a move circular cross section which results from opposite faces having adhesive thereon and which also provides aesthetic and ease of use benefits.  The Examiner notes that the inlay extends beyond the adhesive closure in the direction of the first end, such as when the inlay extends to an opposite end of the band, for example. Having one adhesive section larger would have been obvious such as to reduce size/ costs, for aesthetics, and one would have been motivated to try this type of differing adhesive sizes for such expected results by selecting from a known layout, as it appears that the invention would perform equally well with the single tab as taught by the prior art which also teaches dual tabs.

Re claim 7, the Examiner notes that by securing the band around the wrist, the adhesive closure is formed.  The adhesive closure if positioned along the RFID inlay in that it overlaps a short section of the inlay.  A portion of the RFID inlay extends beyond the adhesive enclosure in the direction of the first end, wherein the first end is interpreted as one of the long and short ends.  Re claims 7-9 as the inlay extends nearly the length, the closure is along the inlay and the inlay extends beyond the closure and the inlay is between the adhesive and the first end (at least partially).  This is interpreted as the closure positioned along the inlay.  
Re claim 8, when on a wrist the inlay is partially positioned between the closure and a first end as a first and second end have not been specifically defined.
Re claim 9, the adhesive closure is positioned along the RFID inlay (FIG. 1) in that it partially overlaps the RFID inlay (antennas).
Re claim 17, the teachings of Sofoulis et al. have been discussed above re claims 1, 2, and 6.  
Re claim 18, the inlay extends under the adhesive such as when it is worn.  Alternatively, it is under the adhesive in the unworn position.  The inlay extends beyond the adhesive in both directions as it extends towards both ends. 
Re claim 19, the inlay is between the closure and first end such as per FIG.1 of Sofoulis et al. wherein at least part of the inlay is between the adhesive and an end.  
Claim 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sofoulis et al./ Attia et al., as discussed above in view of Lerch et al. (US 20060087438) and Saint et al. (US 20060236578).
Re claim 3, the teaching of Sofoulis et al. / Attia et al.  have been discussed above but are silent to a laminate layer and a flap
Lerch et al. teaches the adhesive 140 does not extend of the end, and thus creates a flap (FIG. 1B wherein the closure is between the first and second end).
Prior to the effective filing date it would have been obvious to combine the teachings such as for ease of application to the wristband so as to not extend past the edges or to create a flap for eventual removal/ destruction of the bracelet, thus providing a specific adhesive locking mechanism for securing and also disabling at removal, while being low profile, simple to produce, low cost, and aesthetically neutral.
Sofoulis et al. / Lerch et al. have been discussed above but are silent to a laminate.
Saint et al. teaches a laminate sheet 10.
Prior to the effective filing date it would have been obvious to combine the teachings for a laminate construction such as for protection/ durability, ease of manufacturing, aesthetics, etc.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sofoulis et al./ Attia et al., as discussed above, in view of Laurash et al. (US 6836215).
Re claims 3-5 the teachings of Sofoulis et al. have been discussed above but are silent to the laminate layer and flap (claim 3) and pre-cut/ cut-on-press inlays (claims 4-5).
Laurash et al. teaches such limitations via the laminated structure (FIG. 2+) including that adhesive 6 not at the end, thus creating a flap (FIG. 1 re claim 3) and (FIG. 10A+ wherein the method of forming the inlay is not germane to the device itself re claims 4-5).  A flap at the first 
Prior to the effective filing date it would have been obvious to combine the teachings for ease of assembly/ manufacture, and for creating a lip/ flap for ease of use that as being integral provides protection and reduced complexity/ manufacturing to produce and reduced misalignment.  
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Sofoulis et al./ Attia et al., as discussed above, in view of Krishna et al. (US 20120056719).
Re claims 10-11, the teachings of Sofoulis et al. / Attia et al. have been discussed above but is silent to two RFID inlays, and the inlays linked (claim 11).
Krishna et al. teaches such limitations (paragraph [0030] + for read range and continuous monitoring without a dense RFID reader infrastructure.   Re claim 11, they are interpreted as linked in that they are on the same band and are used together for read range purposes.
Prior to the effective filing date it would have been obvious to combine the teachings for enhance/ increased communications, security, and storage as expected with two RFID inlays.
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sofoulis et al./ Attia et al., as discussed above, in view of Saint et al. (US 20060236578).
Re claim 12-13 the teachings have been discussed above wherein Sofoulis et al. teaches a wearable band with a base layer and a security cut in the band, an RFID inlay and an adhesive forming a closure between first and second ends as discussed above.  The band has first and second ends and a front and back.  As discussed above there is adhesive between the ends and can be on both ends.  Attia et al. teaches the flap covering media as recited (FIG. 6+).

Saint et al. teaches such limitations via a laminate sheet 10.
Prior to the effective filing date it would have been obvious to combine the teachings for a laminate construction such as for protection/ durability, ease of manufacturing, aesthetics, etc.
Re the limitation that the inlay is attached to the band “near a first end of the band” FIG. 2+ of Sofoulis et al. teaches such limitations wherein 13 is attached to 11 “near a first end” of 11.  13 includes 15 and 21 (21 comprises 22 and 23).
Re claim 13, Sofoulis et al. teaches the inlay is on a back of the band and under and beyond the enclosures and security cut.  It extends beyond the closure since the inlay spans nearly the whole length.  In Laurash et al. absent more specific limitations, the inlay is interpreted as positioned “on” the back of the band.  
Re claim 14, the inlay is on a back of the band (FIG. 5).  It extends beyond the one security cut since it spans the length.  The inlay extends under the enclosure such as when the band is secured around a wrist the inlay can be under the enclosure and extends beyond the enclosure since it spans the length.
Re claim 15, severing of the cuts disables the inlay.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sofoulis et al./ Attia et al./ Saint et al., as discussed above, in view of Krishna et al. (US 20120056719).
The teachings of Sofoulis et al. / Attia et al. have been discussed above but are silent to showing the inlay between an adhesive closure and first/second end.
Krishna et al. teaches such limitations (paragraph [0040] + via a second inlay/ RFID).
Prior to the effective filing date it would have been obvious to combine the teachings for the benefits of increased storage, communication range, and ease of reading.
Claims 8, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sofoulis et al./ Attia et al., as discussed above, in view of Laurash et al., as discussed above.
Re claims 8, 19, and 20 the teachings of Sofoulis et al. / Attia et al. have been discussed above but are silent to showing the inlay between an adhesive closure and first/second end.
Laurash teaches such limitations (FIG. 1).
Re claim 20, FIG. 1 of Laurash et al. shows a flap as an obvious expedient for using and wearing the bracelet (ease of use and ease of manufacture/security).
Prior to the effective filing date it would have been obvious to combine the teachings for ease of manufacture and conventional techniques and expected results of security.
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sofoulis et al./ Attia et al., as discussed above, in view of Lerch et al., as discussed above.
Re claim 17, the teachings of Sofoulis et al. / Attia et al. have been discussed above.  Re the limitation that the inlay is attached to the band “near the first end of the band” FIG. 2+ of Sofoulis et al. teaches such limitations wherein 13 is attached to 11 “near a first end” of 11.  13 includes 15 and 21 (comprises 22 and 23).
The Examiner has interpreted the adhesive does not extend to the end in FIG. 1 and thus is small flap at the end, thus Lerch et al. teaches the adhesive 140 does not extend of the end, and thus creates a flap (FIG. 1B wherein the closure is between the first and second end).
Prior to the effective filing date it would have been obvious to combine the teachings for ease of application and/ or removal by providing a flap that provides adhesion, security, and is low profile, neutral in appearance and simple/ easy to produce using known techniques.
Re the newly added limitation that the adhesive closure is adhesive along a portion of a front side of the band and along a portion of a back side of the band, as per FIG. 1B, the 
Re claim 18, the inlay extends under the adhesive such as when it is worn.  Alternatively, it is under the adhesive in the unworn position.  The inlay extends beyond the adhesive in both directions as it extends towards both ends. 
Re claim 19, the inlay is between the closure and first end such as per FIG.1 of Sofoulis et al. wherein at least part of the inlay is between the adhesive and an end.  
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sofoulis et al./ Attia et al./ Lerch et al., as discussed above, in view of Laurash et al., as discussed above.
Re claim 17-19, the teachings of Sofoulis et al. Attia et al./ Lerch et al. have been discussed above but are silent to showing the inlay between an adhesive closure and first end (re claim 19), and that there is adhesive at both ends ).
Laurash teaches such limitations (FIG. 1+ and as discussed above).
Prior to the effective filing date it would have been obvious to combine the teachings for ease of manufacture and conventional techniques to provide an adhesive/ securing/ disabling mechanism that provides adhesion, security, and is low profile, neutral in appearance and simple/ easy to produce using known techniques..
Re claim 20, FIG. 1 of Laurash et al. shows a flap as an obvious expedient for using and wearing the bracelet (ease of use and ease of manufacture/ security).
Claims 1, 6-9, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sofoulis et al. (US 20150041547).

Re the limitation that the inlay is attached to the band “near a first end of the band” FIG. 2+ teaches such limitations wherein 13 is attached to 11 “near a first end” of 11.  The Examiner has interpreted the inlay 13 to include 15 and 21 (21 comprises 22 and 23).
Re the limitation of an adhesive positioned along a portion of the band and extending partially onto the RFID inlay and the at least one security cut, the Examiner notes that paragraph [0021] + teaches that in one aspect, there is first and second locking means that engage each other and may incorporate an adhesive located at a first and second end of the wristband.  Paragraph [0054] + teaches the short band 18 has an adhesive section 18 (FIG. 1+).  Given such teachings it would have been obvious for the adhesive to extend onto the RFID inlay and security cut, as FIG. 1+ has an adhesive section on the short band section 18 in order to provide the adhesive on the end sections to enable securing to the long section.  
To clarify, as the adhesive is along the band and located at one or more portions as discussed above (end portions of the band), and the inlay extends from end to end of the band and includes security cuts which extend towards each end of the band, it would have been obvious for the adhesive to extend onto security cut (such as under) because in FIG. 3 there is an adhesive described under the short section which includes cuts at the end of the short band and it would have been obvious for the adhesive to be overlapped by the at least one cut in order to provide an adequate amount of adhesive to secure the ends of the bands, or alternatively, for the at least one security cut to extend all the way to the end of the short end in order to provide security cuts for protection, which would result in the adhesive extending “onto” the security cut.  
To further clarify, Sofoulis teaches that the adhesive, when the band is wrapped and secured around a wrist, extends partially onto the inlay (the inlay includes the long and short antenna portions which are overlapped when secured together via the adhesive which results in the adhesive extending onto the inlay and the at least one security cut, which extends into the inlay such as at 19 in the long section. Short band section 18 has an adhesive section applied to a front (FIG. 1).  The Examiner has interpreted that when securing the band around a wrist, adhesive is applied to the front and back of the band for forming an adhesive closure (the bottom of the shortband section 18 has adhesive which attaches to the top of long band section 16, thus adhesive is applied to the front and back since the front and back are secured together with adhesive which is now on the front and back. Claim 12 teaches first and second locking means at different ends using an adhesive.
The teachings of Sofoulis et al. have been discussed above and is interpreted to read on a front portion having a substantial adhesive and the back portion having a smaller adhesive, as the terms “substantial” and “smaller” are not quantified against another object or measurement and thus they can be interpreted as substantial and smaller, respectively.  

Re claim 7, the Examiner notes that by securing the band around the wrist, the adhesive closure is formed.  The adhesive closure if positioned along the RFID inlay in that it overlaps a short section of the inlay.  A portion of the RFID inlay extends beyond the adhesive enclosure in the direction of the first end, wherein the first end is interpreted as one of the long and short ends.  Re claims 7-9 as the inlay extends nearly the length, the closure is along the inlay and the inlay extends beyond the closure and the inlay is between the adhesive and the first end (at least partially).  This is interpreted as the closure positioned along the inlay.  
Re claim 8, when on a wrist the inlay is partially positioned between the closure and a first end as a first and second end have not been specifically defined.
Re claim 9, the adhesive closure is positioned along the RFID inlay (FIG. 1) in that it partially overlaps the RFID inlay (antennas).
Re claim 17, the teachings of Sofoulis et al. have been discussed above re claims 1, 2, and 6.  
Re claim 18, the inlay extends under the adhesive such as when it is worn.  Alternatively, it is under the adhesive in the unworn position.  The inlay extends beyond the adhesive in both directions as it extends towards both ends. 
Re claim 19, the inlay is between the closure and first end such as per FIG.1 of Sofoulis et al. wherein at least part of the inlay is between the adhesive and an end.  
Claim 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sofoulis et al., as discussed above in view of Lerch et al. (US 20060087438) and Saint et al. (US 20060236578).
Re claim 3, the teaching of Sofoulis et al. have been discussed above but are silent to a laminate layer and a flap
Lerch et al. teaches the adhesive 140 does not extend of the end, and thus creates a flap (FIG. 1B wherein the closure is between the first and second end).
Prior to the effective filing date it would have been obvious to combine the teachings such as for ease of application to the wristband so as to not extend past the edges or to create a flap for eventual removal/ destruction of the bracelet, thus providing a specific adhesive locking mechanism for securing and also disabling at removal, while being low profile, simple to produce, low cost, and aesthetically neutral.
Sofoulis et al. / Lerch et al. have been discussed above but are silent to a laminate.
Saint et al. teaches a laminate sheet 10.
Prior to the effective filing date it would have been obvious to combine the teachings for a laminate construction such as for protection/ durability, ease of manufacturing, aesthetics, etc.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sofoulis et al., as discussed above, in view of Laurash et al. (US 6836215).
Re claims 3-5 the teachings of Sofoulis et al. have been discussed above but are silent to the laminate layer and flap (claim 3) and pre-cut/ cut-on-press inlays (claims 4-5).
Laurash et al. teaches such limitations via the laminated structure (FIG. 2+) including that adhesive 6 not at the end, thus creating a flap (FIG. 1 re claim 3) and (FIG. 10A+ wherein the method of forming the inlay is not germane to the device itself re claims 4-5).  A flap at the first end of the band is shown in FIG. 10A+,  and the claims do not limit the “first end” and “second 
Prior to the effective filing date it would have been obvious to combine the teachings for ease of assembly/ manufacture, and for creating a lip/ flap for ease of use that as being integral provides protection and reduced complexity/ manufacturing to produce and reduced misalignment.  
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Sofoulis et al., as discussed above, in view of Krishna et al. (US 20120056719).
Re claims 10-11, the teachings of Sofoulis et al. have been discussed above but is silent to two RFID inlays, and the inlays linked (claim 11).
Krishna et al. teaches such limitations (paragraph [0030] + for read range and continuous monitoring without a dense RFID reader infrastructure.   Re claim 11, they are interpreted as linked in that they are on the same band and are used together for read range purposes.
Prior to the effective filing date it would have been obvious to combine the teachings for enhance/ increased communications, security, and storage as expected with two RFID inlays.
Claims 8, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sofoulis et al., as discussed above, in view of Laurash et al., as discussed above..
Re claims 8, 19, and 20 the teachings of Sofoulis et al. have been discussed above but are silent to showing the inlay between an adhesive closure and first/second end.
Laurash teaches such limitations (FIG. 1).
Re claim 20, FIG. 1 of Laurash et al. shows a flap as an obvious expedient for using and wearing the bracelet (ease of use and ease of manufacture).
.
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sofoulis et al., as discussed above, in view of Lerch et al., as discussed above.
Re claim 17, the teachings of Sofoulis et al. have been discussed above.  Re the limitation that the inlay is attached to the band “near the first end of the band” FIG. 2+ of Sofoulis et al. teaches such limitations wherein 13 is attached to 11 “near a first end” of 11.  13 includes 15 and 21 (comprises 22 and 23).
The Examiner has interpreted the adhesive does not extend to the end in FIG. 1 and thus is small flap at the end, thus Lerch et al. teaches the adhesive 140 does not extend of the end, and thus creates a flap (FIG. 1B wherein the closure is between the first and second end).
Prior to the effective filing date it would have been obvious to combine the teachings for ease of application and/ or removal by providing a flap that provides adhesion, security, and is low profile, neutral in appearance and simple/ easy to produce using known techniques.
Re the limitation that the adhesive closure is between along a portion of a front side of the band and along a portion of a back side of the band, as per FIG. 1B, the Examiner notes that the closure is interpreted as being formed when the adhesive along a portion of the front side adhesively connects to a portion of the back side of the band.  Even further, the Examiner notes that adhesives at the back and front of opposing ends is well known and conventional in the art for adhesive connections.  The adhesive is interpreted as substantial and smaller as discussed above. 

Re claim 19, the inlay is between the closure and first end such as per FIG.1 of Sofoulis et al. wherein at least part of the inlay is between the adhesive and an end.  
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sofoulis et al./ Lerch et al., as discussed above, in view of Laurash et al., as discussed above.
Re claim 17-19, the teachings of Sofoulis et al./ Lerch et al. have been discussed above but are silent to showing the inlay between an adhesive closure and first end (re claim 19), and that there is adhesive at both ends ).
Laurash teaches such limitations (FIG. 1+ and as discussed above).
Prior to the effective filing date it would have been obvious to combine the teachings for ease of manufacture and conventional techniques to provide an adhesive/ securing/ disabling mechanism that provides adhesion, security, and is low profile, neutral in appearance and simple/ easy to produce using known techniques..
Re claim 20, FIG. 1 of Laurash et al. shows a flap as an obvious expedient for using and wearing the bracelet (ease of use and ease of manufacture).
Claim 1 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson (US 6050622) in view of Sofoulis et al., as discussed above.
Re claim 1, Gustafson teaches an wearable RFID device comprising first and second opposing ends (FIG. 1+ and col 3, line 38-59) comprising a  band (FIG. 1+; strip 1); an RFID inlay attached to the band near a first end of the band (circuit 2 comprising coil 23 with connection wires 22 and capsule 20) attached to the band and “near” a first end of the band; at 
The Examiner has interpreted that the front and back of the band is the part of the band on one side of the neck bottle and a different side as shown in FIG. 3A.  The adhesive is interpreted as substantial and larger on a front because these terms “substantial” and “smaller” are not quantified against a measureable object or amount.  Alternatively, since FIG. 3A shows different size front and back labels on the bottle neck, it would have been obvious to have more adhesive when there is more area to adhere.
Claim 1 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson (US 6050622) in view of Sofoulis et al., as discussed above.
Re claim 1, Gustafson teaches an wearable RFID device comprising first and second opposing ends (FIG. 1+ and col 3, line 38-59) comprising a  band (FIG. 1+; strip 1); an RFID inlay attached to the band near a first end of the band (circuit 2 comprising coil 23 with connection wires 22 and capsule 20) attached to the band and “near” a first end of the band; at least one security cut in the band that extends into the RFID inlay (cut perforations 24, 53 FIG. 1, 4, 11 and col 9, lines 12-15), and an adhesive positioned along a portion of the band and extending partially onto the RFID inlay (FIG. 1 at 11/12).  The adhesive is interpreted as extending partially onto the security cut in FIG. 1 as it abuts it (FIG. 1+ at 12/11).  As the safety 
Gustafson is silent to explicitly reciting the adhesive extending into the cut and adhesive on the front and back (different surfaces).
Sofoulis et al. teaches such limitations as discussed above.
Prior to the effective filing date it would have bene obvious to combine the teachings for ease of forming the adhesive by having it continuous including through the cuts for security and for providing a uniform appearance by having adhesive on opposite surfaces so as to form an smooth and aesthetically pleasing loop as opposed to adhesive on a same surface resulting in a bulge or fold off the side of the band when being worn.
Re the newly added limitation that the adhesive is substantial on the front and smaller on the back, the Examiner notes that the adhesive of the prior art is interpreted to meet the limitations as the claims do not recite substantial to what or smaller than what, so the adhesives can be interpreted as substantial and smaller than a larger adhesive.  
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saint et al., as discussed above, in view of Sofoulis et al., as discussed above.
Re claim 1, Saint et al. teaches a wearable band with RFID inlay attached (FIG. 12+).  Re the limitation that the inlay is attached to the band “near a first end of the band”, FIG. 12+ teaches such limitations, as “near” is a relative term of degree and broadly interpreted to be met by an inlay attached to the band.  Saint et al. teaches adhesive (FIG. 5+ along the band onto the inlay).
Saint et al. is silent to a security cut into the inlay.  

Prior to the effective filing date it would have been obvious to combine the teachings for security.
Re the newly added limitation that the adhesive is applied to a portion of the front and back and more on the front, the Examiner notes that 26 and 28 in FIG. 5 can be interpreted as the front and back portions respectively, as 26 is larger than 28 and 28 can fold along a hinge to be interpreted as on a back of the band/ vice versa.
Re claim 3, as there is a laminate sheet assembly 10, it is interpreted as having a base and laminate layer.  There is a flap positioned at a first end of the band (FIG. 3).  
Claims 1, 4-5, and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurash et al., as discussed above, in view of Sofoulis et al., as discussed above.
Re claim 1, Laurash et al. teaches a band (FIG. 3A+, RF inlay 130). Re the limitation that the inlay is attached to the band “near a first end of the band”, FIG. 12+ teaches such limitations, as “near” is a relative term of degree and broadly interpreted to be met by an inlay attached to the band. Laurash teaches an adhesive along a portion of the band extending onto the RFID inlay (FIG. 6+).
Laurash et al. is silent to the adhesive extending into the security cut. 
Sofoulis et al. teaches (FIG. 5), such limitations, wherein the security cut extends the length of the band, and thus would have been obvious to be in the adhesive extending area. 
Prior to the effective filing date it would have been obvious to combine the teachings for security.

Re claim 4, Laurash et al. teaches precut inlay of a chip and antenna (FIG. 10A+).
Re claim 5, the Examiner notes that method of forming is not germane to the device itself.  Nonetheless, FIG. 11A+ and abstract+ teaches die cutting, interpreted as cut-on-press inlays with a microchip and antenna.
Laurash et al. is silent to the security cut.  
Sofoulis et al. teaches such limitations as discussed above, the cuts extending throughout the band.
Prior to the effective filing date it would have been obvious to combine the teachings for security.
Re claim 17, Laurash et al. teaches (col 14, lines 22+) that adhesives can be on both ends and thus teaches the band with the adhesive closure as recited.   Laurash et al. teaches the RFID inlay on a back side (FIG. 3A+), but is silent to the security cute and nonfunctioning when its cut.
Sofoulis et al. teaches such limitations as discussed above, the cuts extending throughout the band.
Prior to the effective filing date it would have been obvious to combine the teachings for security.
Claims 1, 10, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishna et al., as discussed above, in view of Sofoulis et al., as discussed above.
Re claims 1, 10, and 11, Krishna et al. teaches a band, and RFID inlay attached to the band, a second RFID inlay attached to the band and linked to the RFID inlay (abstract and paragraph [0031]+).  The inlays are linked as they are on the same band.  Re the limitation that the inlay is attached to the band “near a first end of the band”, the Examiner notes that Krishna et al. teaches the inlay is incorporated into a label (paragraph [0017] +, [0026] +,) which is interpreted as attached to the band near the first end.  Paragraph [0040] + teaches adhesives for closing the band.
Krishna et al. is silent to a security cut.
Sofoulis et al. teaches such limitations (discussed above) that extend throughout the band including the inlay. Prior to the effective filing date it would have been obvious to combine the teachings for security.
Re the added limitations of adhesive applied to the front and back and that it is substantial on the front and smaller on the back, the Examiner notes that Paragraph [0040]+ of Krishna et al. teaches the use of adhesive for closure and Sofoulis et al. teaches adhesive as discussed above.  It would have been obvious to form on opposite sides so as to secure when folding to form the bracelet.  The adhesive can be interpreted as substantial on the front and smaller on the back as substantial is a subjective term and smaller is not quantified with respect to an amount or other object.
Re claim 17, that limitations have been discussed above.


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive in light of the rejection above and as clarified in the rejection above.  The Examiner notes that “substantial” and “smaller” as added to the independent claims does not clarify what the adhesive is smaller or substantial when compared to.  Therefore, the adhesives of the prior art can read on such broad limitations.  The rejections above address the newly amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL I WALSH/Primary Examiner, Art Unit 2887